205 F.2d 957
George C. DIX, Appellant,v.Ismael Nleto PINEDA, as Fiscal Interventor of the Republicof Honduras, Appellee.
No. 13424.
United States Court of Appeals Ninth Circuit.
May 15, 1953.

Bacigalupi, Elkus & Salinger, Claude N. Rosenberg, San Francisco, Cal., for appellant.
Victor E. Cappa, San Francisco, Cal., for appellee.
Before MATHEWS, HEALY and ORR, Circuit Judges.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, Dix v. Bank of California National Assn., D.C.N.D.Cal., 113 F.Supp. 823, the judgment of the District Court is affirmed.